TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-03-00211-CR


Susan Ann Torrez, Appellant

v.


The State of Texas, Appellee





FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 277TH JUDICIAL DISTRICT

NO. 02-826-K277, HONORABLE KEN ANDERSON, JUDGE PRESIDING



M E M O R A N D U M   O P I N I O N

Susan Ann Torrez filed a notice of appeal after the district court revoked her pretrial
bond.  Assuming this was an appealable order (a question we do not decide), the issue is moot
because Torrez has since been convicted on her plea of guilty.
Appellant's motion to dismiss this appeal is dismissed for noncompliance with rule
42.2(a).  Tex. R. App. P. 42.2(a).  The appeal is dismissed as moot.


				__________________________________________
				Jan P. Patterson, Justice
Before Justices Kidd, Yeakel and Patterson
Dismissed
Filed:   May 8, 2003
Do Not Publish